IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL A. SINGLETON, ; Civil No. 3:19-cv-1426
Petitioner . (Judge Mariani)
V.

WARDEN OF LACKAWANNA COUNTY .
PRISON,

Respondent
ORDER
AND NOW, this oF | | __ day of December, 2019, upon consideration of
Petitioner's motion (Doc. 7) for appointment of counsel, and in accordance with the Court's
Memorandum issued this date, IT IS HEREBY ORDERED THAT the motion (Doc. 7) is

DENIED without prejudice.

 

Robert D. Mariant~
United States District Judge
